Case: 12-30495       Document: 00512101429         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013

                                     No. 12-30495                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



RONNIE COLEMAN,

                                                  Plaintiff-Appellant
v.

DEVIN GEORGE, Assistant Deputy Director of Vital Records,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:10-CV-3209


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ronnie Coleman sought to amend his Louisiana-issued birth certificate.
After being frustrated in his efforts, Coleman filed a pro se complaint against a
Bureau of Vital Statistics employee alleging constitutional violations. The
district court dismissed for lack of subject matter jurisdiction. We AFFIRM.
       Coleman wanted to amend the birth date on his Louisiana-issued birth
certificate. He requested assistance from Devin George, an assistant deputy


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30495       Document: 00512101429    Page: 2   Date Filed: 01/04/2013



                                  No. 12-30495

director of vital records. Coleman alleges George said in a telephone call that he
would “check into said matter and advise.” Coleman contends he submitted all
required information, and George failed to carry out his official duty to amend
the birth certificate.
      Coleman also claims he filed a petition in state court to have his birth
certificate amended. When he did not receive a response, he moved for a default
judgment. When he still received no response, he filed a complaint in the United
States District Court seeking to amend his birth certificate and claiming
violations of due process and “civil rights.” The district court dismissed.
      On appeal, Coleman appears to be claiming a violation of equal protection
against the Civil District Court of the Parish of Orleans, Judge Ethel Julien, and
George. Such a claim could be brought under 42 U.S.C. § 1983. We review the
district court’s dismissal for lack of subject matter jurisdiction de novo. Rothe
Dev., Inc. v. U.S. Dep’t. of Def., 666 F.3d 336, 338 (5th Cir. 2011).
      Coleman did not name Judge Julien or the Civil District Court of the
Parish of Orleans as defendants in the suit. Further, Coleman has abandoned
his due process argument by failing to brief that issue. It is necessary even for
pro se litigants to brief their arguments. Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993). We have nothing to review regarding these matters.
      With regard to his equal protection claim, Coleman argues for the first
time on appeal that George refused “to address the issue to amend [Coleman’s]
birth certificate” because of Coleman’s race and because he is a Vietnam veteran.
Generally, arguments raised for the first time on appeal are not reviewed by this
court. Jethroe v. Omnova Solutions, Inc., 412 F.3d 598, 601 (5th Cir. 2005).
Nonetheless, even if we construe the complaint liberally to include this claim, we
cannot conclude that George contributed to a constitutional violation.
      The Equal Protection Clause requires states to treat all similarly situated
persons alike. Vera v. Tue, 73 F.3d 604, 609 (5th Cir. 1996). “It is violated only

                                         2
    Case: 12-30495     Document: 00512101429    Page: 3   Date Filed: 01/04/2013



                                 No. 12-30495

by intentional discrimination.” Id. The procedures followed by George and other
employees of the Bureau of Vital Statistics are the same for everyone and do not
amount to unequal treatment. See Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir.
1993). On multiple occasions, employees of the Bureau of Vital Statistics
advised Coleman of the proper procedure for amending the date of birth on a
birth certificate when the alteration encompasses a period of more than one
calendar year. There may have been an oversight by the Bureau of Vital
Statistics or the Civil District Court of the Parish of Orleans in handling
Coleman’s request, but nothing in the record or Coleman’s complaint indicates
intentional discrimination.
      What is left is a claim to require the amendment of Coleman’s birth
certificate.   The district court correctly held that it lacked subject matter
jurisdiction over that claim. See LA. REV. STAT. ANN. § 40:33D (2012).
      AFFIRMED.




                                       3